The opinion of the court was delivered, by
Read, J.
This was an ejectment for a tract of land in South Huntingdon township, in Avliich the defendant, Elizabeth Harrold, took defence on the trial for one undivided fourth part of the land in dispute.
Christopher Harrold died seised of two tracts of land, intestate, leaving a widow and ten children, viz., Philip, Joseph’s heirs, John, Henry, Jacob, David, Elizabeth the defendant, Sarah, Margaret and Catharine, married to Henry Lane, the plaintiff.
Under proceedings in partition the administrator, John Truxal, sold under an order of the Orphans’ Court one of the tracts, marked “ B,” for $775, to Jacob Harrold, and part marked “ A,” to Henry Lane, the plaintiff, for $1701. The sales were confirmed 19th February 1862, but no deed was made and delivered to the purchaser, Lane, until March 1865.
The defendant Elizabeth Harrold, one of the heirs, alleged that *270Henry Lane her brother-in-law purchased the land for himself as to one-fourth, and in trust for the residue in fourths for David Harrold, Jacob Harrold and herself, and she proved by David H'arrold and other witnesses, that there was such a parol arrangement on the day of sale, which was carried into effect by Lane becoming the purchaser, and that on the 20th of February 1862 she paid to him in part of the purchase-money $240, for which he gave a receipt in these words
“ Received, February 20th 1862, of Elizabeth Harrold, the sum of two hundred and forty dollars, to be accounted for in a settlement of the real estate of C. Harrold, deceased.
Henry Lane.”
This, with the net proceeds of the sales of the tracts in the hands of the administrator amounting to $289, of which her share of tract A was $180, and which Lane had really in his own hands, paid the whole purchase-money of her one undivided fourth part of the tract now in dispute. The parties were brothers, sister and brother-in-law, who acted as the agent of the defendant in the purchase of the one undivided fourth part, and occupied in' regard to her a fiduciary relation of a very peculiar character. This evidence, if believed, was sufficient to establish a resulting trust for her of an undivided one-fourth part of the tract in dispute for which she took defence. It is true that there were witnesses contradicting portions of the testimony on the part of the defendant, but that made it the duty of the court to submit the case to the jury with proper instructions, and not to take it entirely away from them, saying, “ upon the whole we think the evidence insufficient for that purpose, and direct a verdict for the' plaintiff.”
In this there was error, for there was sufficient evidence on the part of the defendant to establish a resulting trust, unless negatived in the belief of the jury by the evidence on the part of the plaintiff.
We have not thought it necessary to notice some additional matters tending to strengthen the defendant’s case, as this may be the subject of another trial.
Judgment reversed, and venire de novo awarded.